 

EXHIBIT 10.2

 

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Third Amendment to Employment Agreement is made and entered into as of
January 22, 2003, by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and Allan C. Youngberg (“Executive”).

 

Recitals

 

A)   On July 23, 1999, an Employment Agreement was made and entered into by and
between Employer and Executive;

 

B)   On September 26, 2001, a First Amendment to Employment Agreement was made
and entered into by and between Employer and Executive;

 

C)   Pursuant to a Memorandum dated October 16, 2001, Executive’s Annual Base
Salary was increased to $210,000, effective as of September 1, 2001;

 

D)   On November 19, 2002, a Second Amendment to Employment Agreement was made
and entered into by and between Employer and Executive;

 

E)   Employer and Executive now desire to further amend the Employment
Agreement, as set forth hereinbelow:

 

Agreement

 

1.   Section 2.1 of the Agreement which provides:

 

2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $210,000 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer’s normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.

 

is hereby amended, effective January 22, 2003, to provide as follows:

 

2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $217,500 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer’s normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.

 

2.   All other terms of the Employment Agreement, as amended, shall remain
unaltered and fully effective.

 

Executed in San Diego, California, as of the date first written above.

 

EXECUTIVE

     

EMPLOYER

       

PRICESMART, INC.

Allan C. Youngberg

     

By: /s/    ROBERT M. GANS

/s/    ALLAN C. YOUNGBERG

     

Name: Robert M. Gans

       

Its: Executive Vice President